DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2019, March 23, 2020 and September 2, 2020 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both "coupling circuit" and "supply path".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0343585 to Harano (hereinafter Harano) in view of JP2016-125863 to Kudo et al (hereinafter Kudo) (cited in IDS dated 09/02/2020).
Regarding independent claim 1, Harano discloses a current sensor (Fig. 5, current sensor 1, at least para. 0038) comprising:
a magnetic core which focuses a magnetic field generated by continuity of a current to be sensed (magnetic core 5 focuses magnetic current generated by I1, at least para. 0021-0022);
a magnetic sensing element which outputs a sensing signal according to an intensity of the magnetic field focused by the magnetic core (Hall element 3, at least para. 0040);
a magnetic balance circuit which applies a feedback current to a winding provided around the magnetic core based on the sensing signal from the magnetic sensing element and generates a magnet field in an opposite direction to the magnetic field generated by continuity of the current to be sensed to balance each other (at least amplifier 4 applies a feedback 
a coupling circuit which couples supply paths of a power supply to the magnetic balance circuit and an application path of a feedback current to the winding via capacitors (at least capacitive load 6 which includes capacitor 6b, at least para. 0040-0041).
Harano fails to disclose that the coupling circuit is coupled to a power supply.
In the same field of endeavor, Kudo discloses a current detection device that utilizes the non-linear characteristics of a high permeability material used for leakage detection (at least Fig. 5 and para. 0001).  Kudo further discloses that the current detection device includes noise removing capacitors NC1 and NC2 which can bypass the noise applied to an exciting coil or an oscillation circuit of the connection line between the two not only to the ground but also to the power supply (at least para. 0021 of the English translation).  That is, Kudo discloses a coupling circuit which couples supply paths of a power supply to the magnetic balance circuit and an application path of a feedback current to the winding via capacitors.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Harano so that the coupling circuit couples supply paths of a power supply to the magnetic balance circuit and an application path of a feedback current to the winding via capacitors, as the one taught by Kudo.  This would have been in order to remove noise from the device, as taught by Kudo at least at para. 0021.
Illustrated below is Fig. 5 of Harano, marked and annotated for the applicant’s convenience.

    PNG
    media_image1.png
    657
    1037
    media_image1.png
    Greyscale


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harano and Kudo as applied to claim 1 above, and further in view of JP 2015-206596 to Harano (hereinafter Harano '596) (cited in IDS dated 09/02/2020).
Regarding claim 2, modified Harano fails to disclose wherein the coupling circuit has the capacitors having a larger capacitance than a capacitance present between a primary conductor which conducts the current to be sensed and the winding.
In the same field of endeavor, Harano ‘596 discloses a current sensor having a coil wound around a magnetic core and detecting a current flowing in an object inserted inside the magnetic core (para. 0001).  Harano ‘596 further discloses that the capacitor of a coupling circuit has a capacitance value larger than a parasitic capacitance of the coil (at least para. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Harano so that the coupling circuit including the capacitors have a larger capacitance than a capacitance present between a primary conductor which conducts the current to be sensed and the winding, as taught by Harano ‘596.  This would have been done in order to detect high frequency characteristics, as taught by Harano ‘596 at least at para. 0008.
Regarding claim 3, modified Harano discloses wherein the coupling circuit induces an output destination of a noise component generated in the winding due to a high-frequency component of the current to be sensed to the supply paths (the noise resistance can be improved by removing noise applied to the excitation coil 4 or the oscillation circuit 5 or the connection line between them, at least para. 0021 of Kudo).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:    
Regarding claim 4, the prior art of record fails to teach or fairly suggest wherein the coupling circuit has the capacitors having a capacitance of a magnitude determined based on an 
Claim 5 is objected because of its dependency from claim 4.
Regarding dependent claim 6, the prior art of record fails to teach or fairly suggest wherein the coupling circuit has the capacitors having a larger capacitance than a capacitance present between a primary conductor which conducts the current to be sensed and the winding, and having a capacitance of a magnitude determined based on an insulation distance between the primary conductor and the winding.
Claim 7 is objected because of its dependency from claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858